State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 12, 2016                      521511
________________________________

In the Matter of SHAREF REDMON,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

JOSEPH T. SMITH, as
   Superintendent of Shawangunk
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   March 29, 2016

Before:   Peters, P.J., Egan Jr., Rose, Lynch and Aarons, JJ.

                             __________


     Sharef Redmon, Romulus, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating a
prison disciplinary rule. The Attorney General has advised this
Court that the disciplinary determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the $5
mandatory surcharge has been refunded to petitioner's inmate
account. As the record does not reflect that any loss of good
time was imposed, petitioner has received all the relief to which
                              -2-                  521511

he is entitled and the petition must be dismissed as moot (see
Matter of Rizzuto v Prack, 134 AD3d 1263, 1263 [2015]).

      Peters, P.J., Egan Jr., Rose, Lynch and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court